Citation Nr: 0409603	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-10 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for an eye disability. 

3.  Entitlement to service connection for a foot disability to 
include disfigurement of the feet. 

4.  Entitlement to service connection for chronic disabilities 
manifested by chest pain, muscle and joint pain, gastrointestinal 
symptoms, kidney pain, memory loss and insomnia, and fatigue as 
due to an undiagnosed illness.  

5.  Entitlement to an original disability evaluation in excess of 
10 percent for folliculitis of the chest, back, arms, and thighs. 

6.  Entitlement to an original disability evaluation in excess of 
zero percent for right ankle arthritis.   

7.  Entitlement to an original disability evaluation in excess of 
10 percent for right knee arthritis. 

8.  Entitlement to an original disability evaluation in excess of 
zero percent for left knee arthritis.

9.  Entitlement to an original disability evaluation in excess of 
10 percent for headaches. 

10.  Entitlement to an original disability evaluation in excess of 
zero percent for cervical spine strain. 

11.  Entitlement to an original disability evaluation in excess of 
zero percent for lumbosacral strain. 

12.  Entitlement to an original disability evaluation in excess of 
zero percent for right shoulder disability status post arthrogram.  

13.  Entitlement to an original disability evaluation in excess of 
zero percent for Eustachian tube dysfunction.  

14.  Entitlement to VA dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski


INTRODUCTION

The veteran served on active duty from April 1980 to January 1997.  
Service personnel records show that the veteran was awarded the 
Southwest Asia Service Medal and he served in Southwest Asia from 
October 16, 1990 to June 16, 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 1997, April 1998, 
August 2000, August 2002, and February 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The August 1997 rating decision denied service 
connection for an eye disability and granted service connection 
for a right knee arthritis rated as 10 percent disabling; left 
knee arthritis, rated as zero percent disabling; right ankle 
arthritis which was rated as zero percent disabling; and 
folliculitis which was rated as 10 percent disabling.  The veteran 
timely appealed the denial of service connection for an eye 
disability and appealed the disability evaluations assigned to the 
above disabilities.  

Rating decisions dated in November 2000 and August 2002 denied 
entitlement to service connection for chronic disabilities 
manifested by gastrointestinal symptoms, kidney pain, joint and 
muscle pain, chest pain, memory loss and insomnia, and fatigue and 
denied entitlement to service connection for disfigurement of the 
feet and PTSD.  The veteran timely appealed these issues.  

The August 2000 rating decision granted service connection for a 
right shoulder disability, rated as zero percent disabling; a 
cervical spine disability, rated as zero percent disabling; and a 
lumbar spine disability, rated as zero percent disabling.  The 
veteran filed a timely notice of disagreement with respect to the 
evaluations assigned for these disabilities in July 2001.  A 
statement of the case was issued in June 2003.  It does not appear 
the veteran submitted a timely substantive appeal.  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the Board may waive the timely filing of a substantive 
appeal, even if the veteran has not submitted a request for 
extension of the time period in which to file the substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993)); c.f. Roy v. Brown, 5 Vet. 
App. 554, 556 (1993) (holding that an extension of time in which 
to file a substantive appeal could not be granted unless a request 
for extension was made in accordance with the provisions of 38 
C.F.R. § 20.303 (1999)).  In accordance with the Court's holding 
in Beyrle, the Board waives the filing of a timely substantive 
appeal in this case, because the veteran was led to believe that 
he had timely perfected his appeal by the issuance of a 
supplemental statement of the case as to these issues and the 
undersigned Veterans Law Judge took testimony as to these issues 
at the hearing before the Board in October 2003.  The Board 
further notes that the veteran and his representative have 
continually offered testimony and argument in support of that 
claims.

A February 2003 rating decision denied entitlement to VA dental 
care.  The veteran filed a notice of disagreement for this issue 
in October 2003.  The Board is construing the veteran's hearing 
testimony as the veteran's notice of disagreement.  The Board 
notes that a statement of the case was not issued with respect to 
this issue.  This matter is addressed below.  

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA claims 
folder.

This issues of entitlement to service connection for an eye 
disability; service connection for a foot disability to include 
disfigurement of the feet; service connection for chronic 
disabilities manifested by gastrointestinal symptoms and kidney 
pain as due to an undiagnosed illness; entitlement to an original 
disability evaluation in excess of 10 percent for folliculitis of 
the chest, back, arms, and thighs; entitlement to an original 
disability evaluation in excess of zero percent for right ankle 
arthritis; entitlement to an original disability evaluation in 
excess of 10 percent for right knee arthritis; entitlement to an 
original disability evaluation in excess of zero percent for left 
knee arthritis; entitlement to an original disability evaluation 
in excess of 10 percent for headaches; entitlement to an original 
disability evaluation in excess of zero percent for cervical spine 
strain; entitlement to an original disability evaluation in excess 
of zero percent for lumbosacral strain; entitlement to an original 
disability evaluation in excess of zero percent for right shoulder 
disability status post arthrogram; entitlement to an original 
disability evaluation in excess of zero percent for Eustachian 
tube dysfunction and entitlement to VA dental treatment are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not have a 
current diagnosis of PTSD.    

2.  The veteran had active military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

3.  The veteran does not have objective indications of chest pain.   

4.  The veteran does not have objective indications of muscle or 
joint pain.   

5.  The evidence of record does not establish objective 
indications of memory loss and insomnia.   

5.  The veteran has objective indications of fatigue due to an 
undiagnosed illness.    



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

2.  An undiagnosed illness manifested by chest pain was not 
incurred in service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2003). 

3.  An undiagnosed illness manifested by muscle and joint pain was 
not incurred in service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

5.  An undiagnosed illness manifested by memory loss and insomnia 
was not incurred in service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317. 

4.  An undiagnosed illness manifested by fatigue was incurred in 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5106, 5103A, 5107, 5126) and amended by Pub. L. 
108-183, 117 Stat. 2651 (Dec. 16, 2003), redefined VA's duty to 
assist a claimant in the development of a claim.  VA regulations 
that implement the VCAA are codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence that 
is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence the claimant is 
responsible for providing.  38 U.S.C.A. § 5103(a) (West 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA will inform 
claimants to submit evidence in their possession.  38 C.F.R. § 
3.159(b) (2003).

The VCAA requires that VA afford the claimant an examination or 
obtain a medical opinion when there is a competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the record 
is insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  The 
evidence of a link to active service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003)

In a March 1997 letter, the veteran was advised of the evidence he 
needed to submit to substantiate his claims for service connection 
for a chronic disability due to an undiagnosed illness.  In a June 
2002 letter, VA notified the veteran of the evidence needed to 
substantiate the claims for service connection and offered to 
assist him in obtaining any relevant evidence.  The letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  

The October 2002 and June 2003 supplemental statements of the case 
notified the veteran of the evidence that the RO had obtained and 
considered.  The June 2003 letter notified the veteran of the 
evidence they needed from him, such as the veteran's own 
statements or statements from other people describing his physical 
or mental disabilities. VA also informed the veteran that he could 
give VA a medical opinion from his own doctor.  This language gave 
the veteran notice to submit any evidence in his possession that 
pertains to the claims.  Thus VA complied with the notice 
requirements of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a recent Court decision, the majority expressed the view that a 
claimant was entitled to VCAA notice prior to initial adjudication 
of the claim.  Pelegrini v. Principi, No. 01-944, slip op. at 8-9 
(U.S. Vet. App. Jan. 13, 2004).  

In the present case, the initial adjudication of these claims 
occurred one day prior to the enactment of the VCAA.  Of 
necessity, the VCAA notice was provided after the initial 
adjudication.

VA has taken the position that Pelegrini is not correct if applied 
to claims initially adjudicated prior to enactment of the VCAA.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994) (holding 
that a statute may produce a prohibited retroactive effect if it 
"impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events completed 
before its enactment").  

Assuming for the sake of argument that the Pelegrini holding were 
correct, the appellant in this case was not prejudiced by the 
provision of notice after the initial adjudication his claims.  If 
he had submitted evidence substantiating his claims after initial 
adjudication, he would have received the same benefit as if he had 
submitted the evidence prior to initial adjudication.  The 
effective date of any award based on such evidence, would have 
been fixed in accordance with the claim that was the subject of 
the initial adjudication.  38 C.F.R. § 3.156(b) (2003) (new and 
material evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely appeal has 
been filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal period); 
see also 38 C.F.R. §3.400(q)(1) (2003) (providing that when new 
and material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not been 
made).

Therefore, the veteran received the notice required by the VCAA.

The Board finds that all relevant evidence has been obtained with 
regard to the veteran's claims, and that the duty to assist 
requirements of the VCAA have been satisfied.  All available 
service medical records were obtained.  The veteran underwent 
Persian Gulf War illness testing and examination during service in 
February 1995 and such records are associated with the claims 
file.  Pertinent VA treatment records were obtained.  The veteran 
was afforded necessary examinations in 1997 and 2000.  The veteran 
has indicated that he had not received psychiatric treatment, or 
additional treatment for the disabilities adjudicated in this 
decision.  There is no identified relevant evidence that has not 
been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131.

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury, and medical evidence of 
a nexus between the claimed in-service disease or injury and the 
current disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disability initially 
diagnosed after service when such is shown to be related to 
service.  38 C.F.R. § 3.303(d) (2003).

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2003).

In the case of any veteran who engaged in combat with the enemy in 
active service during a period of war, campaign, or expedition, 
the VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of the 
veteran. Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003). 

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Service Connection for a chronic disability due to an Undiagnosed 
Illness

Service connection may be established for a Persian Gulf veteran 
who exhibits objective indications of chronic disability resulting 
from undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators that 
are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted for a 
period of six months.  38 C.F.R. § 3.317(a)(2), (3). 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War; (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred between 
the veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c). 

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 C.F.R. § 
3.317(d)(2). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the veteran.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Entitlement to service connection for PTSD

Review of the record shows that PTSD was diagnosed in service.  An 
April 1995 psychiatric evaluation report indicates that the Axis 
diagnosis was PTSD.  A November 1996 retirement examination report 
states that the veteran had Desert Storm-related PTSD.  The 
veteran separated from service in January 1997.  

However, the medical evidence of record does not reflect a current 
diagnosis of PTSD.  On VA psychiatric examination in April 1997, 
the veteran denied having any psychiatric treatment in the past.  
The VA psychiatrist indicated that he did not find any acute or 
significant psychiatric pathology at that time.  The VA 
psychiatrist did not think any diagnostic tests were indicated, 
and did not diagnose PTSD.  

A September 1997 VA psychological examination report reveals that 
the veteran reported that he had had no psychiatric treatment.  
There was no Axis I diagnosis.  The VA psychologist indicated that 
the veteran was a very well organized and highly competent 
individual with an excellent education and who was maintaining a 
good marriage and doing well in his work.  The veteran reportedly 
described stressors from his Desert War experience.  The VA 
psychologist noted that the stressors could be expected to have an 
impact in terms of PTSD.  The VA psychologist concluded that the 
veteran; being older, married, and well educated; had been able to 
handle this stress more effectively than the typical younger, 
uneducated, enlisted man.  The psychologist noted that while the 
veteran might have been somewhat hardened by his experiences, and 
might have had some occasional memories or reactions related to 
Desert Storm, these were currently limited to episodic features of 
PTSD, and did not constitute the full syndrome of PTSD.  The VA 
psychologist added that the veteran did not need any kind of 
mental health follow-up.  

A June 2000 VA examination report reveals that the veteran denied 
any intent to claim service connection for anything related to 
PTSD.  The veteran denied any psychiatric distress.  He reported 
that he had no history of psychiatric problems and did not feel 
that he needed any psychiatric treatment.  A diagnosis of PTSD or 
any other psychiatric disorder was not made.  The VA psychologist 
stated that the veteran was not exhibiting or complaining of any 
psychiatric symptoms per se, and did not seem overly preoccupied 
or focused on his somatic complaints in terms of his inability to 
function socially or occupationally as far as could be gathered 
from his verbal report.  The psychologist concluded that there was 
no evidence of any significant psychiatric disturbance at present.  

Under the case law, it is clear that a fundamental element of a 
claim for service connection is competent evidence of "current 
disability."  See Rabideau v. Derwinski, 2 Vet App 141 (1992).  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability.  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the claim for 
service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the Court has 
held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such diseases or 
injuries and their residual conditions..."  38 C.F.R. § 4.1 
(2003); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Under 38 C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor occurred.  
38 C.F.R. § 3.304(f).  Under these criteria, a "disability" for VA 
compensation benefit purposes is not shown to be present in this 
case.  

The Board finds that service connection for PTSD is not warranted, 
since there is no medical evidence showing a current diagnosis of 
PTSD.  In fact, medical professionals have ruled out such a 
diagnosis.  The veteran has reported no current treatment for such 
a disability.  Thus, the preponderance of the evidence is against 
the claim for service connection for PTSD, and the claim is 
denied. Gilbert, 1 Vet. App. 49.

Entitlement to service connection for a chronic disability 
manifested by chest pain as due to an undiagnosed illness

Factual Background

Service medical records show that in February 1995, the veteran 
underwent a Persian Gulf War illness examination.  A February 1995 
examination report indicates that examination of the chest was 
normal.  The veteran did not have complaints of chest pain or 
pressure.  An August 1994 chest X-ay examination was normal.  A 
November 1996 retirement examination report indicates that the 
veteran reported that he did not have pain or pressure in the 
chest.  Examination of the chest was normal.   

An April 1997 VA examination report does not reflect a diagnosis 
of a cardiovascular disorder.  There were no complaints of chest 
pain noted.  Examination of the chest was negative.  An October 
1997 VA gastrointestinal examination indicates that the veteran 
had no cardiovascular complaints.  An October 1997 VA 
cardiovascular examination report reflects a diagnosis of mild 
cardiomegaly with prominence of the left ventricle and with slight 
elongation and tortuosity of the thoracic aorta.  

A June 2000 VA cardiovascular examination report indicates that 
the veteran had no history of cardiovascular disease per se.  It 
was noted that the veteran had complaints of chest discomfort 
while in service in 1985.  Extensive evaluation in service did not 
detect a cardiovascular disorder.  Examination revealed that the 
veteran's blood pressure was 149/70.  The impression was 
borderline hypertension.  The veteran underwent cardiovascular 
diagnostic testing.  The examiner stated that based upon the 
cardiovascular examination, the history, and the physical 
examination, there was no evidence of any cardiovascular disease.  

An August 2000 addendum to the June 2000 VA examination report 
indicates that the veteran underwent exercise treadmill testing.  
It was noted that the exercise study supported the impression that 
thee was no evidence of cardiovascular disease in the veteran.  
There was no chest pain during the Bruce exercise test.   

In his hearing testimony, the veteran reported no current 
treatment for the undiagnosed illnesses that are the subject of 
this decision.

Discussion

The veteran asserts that he has a chronic disability manifested by 
chest pain due to an undiagnosed illness.  The evidence of record 
shows that the veteran qualifies as a Persian Gulf Veteran as 
defined by 38 C.F.R. § 3.317.  

Repeated examinations over the years have demonstrated no 
objective indications of chest pain.  The VA examination reports 
indicate that the veteran did not have a cardiovascular disorder.  
The report of the Bruce exercise test in August 2000 shows that 
the veteran did not report chest discomfort during testing.  The 
veteran did not report chest pain at his hearing.

Because chest pain has not been documented on examinations or 
testing, the Board finds that the evidence of record does not 
reflect objective evidence of chest pain or discomfort.  Absent 
objective evidence of current symptoms of chest pain or 
discomfort, the veteran's claim is denied.  

Entitlement to service connection for a chronic disability 
manifested by muscle and joint pain as due to an undiagnosed 
illness

Factual Background

Service medical records show that the veteran had complaints of 
muscle and joint pain.  An August 1994 treatment record indicates 
that the veteran was referred to internal medicine for Persian 
Gulf related disease.  The veteran had complaints of arthralgia.  
It was noted that the veteran had spent nine months in Kuwait 
during Operation Desert Storm and during that time, the veteran 
had multiple problems including arthralgia in the large joints 
(shoulder, hips, knees).  Examination revealed no erythema or 
swelling.  The veteran had relief with Tylenol and Motrin.  The 
veteran was started on Elavil.  

An October 1994 service medical record notes that Elavil helped to 
decrease the arthralgia symptoms.  A February 1995 Persian Gulf 
War examination revealed that the veteran had complaints of 
swollen and painful joints in the knees and ankles, occasionally, 
since Desert Storm.  The veteran also reported having problems 
with fingers and shoulders getting locked in place.  The diagnosis 
was degenerative joint disease.  A February 1995 internal medicine 
evaluation indicates that the veteran's multiple complaints had 
remained uncharged since September 1994.  The assessment was 
arthralgia in the knees and shoulder.  A November 1996 retirement 
examination report indicates that the veteran reported having 
swollen and painful joints.  Examination revealed bilateral 
chronic ankle sprains, right knee sprain, and mild scoliosis of 
the spine.  A January 1997 service medical record indicates that 
the veteran had complaints of body aches.  

An April 1997 VA examination report reveals that the veteran 
reported having arthralgia in all large joints including the 
shoulders, hips and knees.  He did not have complaints of erythema 
or swelling.  The diagnosis was early degenerative joint disease 
in the knees, and right ankle; history of chronic cervical strain; 
history of chronic recurrent lumbosacral strain or mechanical low 
back pain; status post injury to the right shoulder with evidence 
of chronic bursitis, and aching muscles and joints by history.    

A September 1997 VA examination report indicates that the veteran 
complained of soreness all over his body and aching muscles.  The 
examiner noted that the veteran seemed to have multiple complaints 
but there was no clinical evidence to support a diagnosis or any 
injury that is evidence to the examiner that the veteran has any 
problem with his muscles at this time.  The diagnosis was normal 
musculature. 

An October 1997 VA examination report reflects a diagnosis of 
thoracic spine scoliosis, radiographically normal lumbosacral 
spine, slight straightening of the upper portion of the normal 
lordotic cervical curvature minimal left lateral flexion of the 
cervical spine; and radiographically normal knees, right shoulder, 
and ankle. 

A June 2000 VA examination report reveals that the veteran was 
evaluated regarding his joints.  The claimed folder as reviewed by 
the examiner.  The veteran reported having aching pain in the 
right shoulder, numbness, tingling, pain and discomfort in the 
right knee, aching pain in the left knee, and pain in the right 
ankle.  Examination revealed that the veteran had normal posture.  
There was no muscle atrophy.  There was no antalgia.  The 
diagnosis was complaint of multiple arthralgia (joint pain), 
normal right shoulder status post arthroscopy, abnormal right knee 
status post arthroscopy with patellar femoral pain and medial 
laxity, normal left knee with positive McMurray sign but no other 
abnormalities, and normal right ankle.  The examiner indicated 
that the veteran had no objective support for the complaint of 
multiple joint pain.  The examiner indicated that the right knee 
was not normal.  There was patellofemoral joint pain and 
restricted motion of the right knee.   

Discussion

Service connection under 38 U.S.C.A. § 1117 requires objective 
indications of a chronic disability that are not attributable to a 
known clinical diagnosis.  Here, there is current medical evidence 
which attributes the knee, back, right shoulder and right ankle 
pain to a clinical diagnosis.  Service connection is in effect for 
arthritis of the right knee, arthritis of the right ankle, 
cervical spine strain, lumbosacral strain, arthritis of the left 
knee, and right shoulder status post arthrogram.  Since service 
connection is in effect for disabilities of the knees, cervical 
spine, lumbar spine, right ankle, and right shoulder, is not 
necessary to consider service-connection under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

The veteran asserts that he has joint and muscle pain in all large 
joints.  However, there is no objective indication of joint and 
muscle pain in all large joints other than the knees, back, right 
ankle and right shoulder.  The April 1997 VA examination report 
reflects a diagnosis of aching muscles and joints by history, 
only.  The September 1997 VA examination report indicates that the 
examiner noted that the veteran seemed to have multiple complaints 
but there was no clinical evidence to support a diagnosis and 
there was no evidence that the veteran had a problem with his 
joints at that time.  The diagnosis was normal musculature.  The 
June 2000 VA examination report indicates that the examiner 
concluded that there was no objective support for the complaint of 
multiple joint pain.   

Thus, no examiner has found objective indications of the claimed 
joint pain.  The remainder of the evidence of record does not 
contain objective evidence of muscle and joint pain in all joints 
other than the knees, back, right shoulder and right ankle which 
is perceptible to an examining physician or any other non-medical 
indicators of muscle and joint pain that is capable of independent 
verification.  Absent objective evidence of current symptoms of 
muscle and joint pain or discomfort, the veteran's claim is 
denied.  

Entitlement to service connection for a chronic disability 
manifested by memory loss, insomnia, and fatigue as due to an 
undiagnosed illness

Factual Background

An August 1994 service medical record indicates that the veteran 
had complaints of fatigue and short term memory loss.  The 
assessment was possible Gulf War related illness.  Service medical 
records dated in September 1994 indicate that the veteran 
underwent an Internal Medicine examination.  It was noted that the 
veteran had complaints of fatigue and short term memory loss since 
serving in the Gulf War.  The veteran was started on Elavil for 
headaches and fatigue.  Service medical records dated in February 
1995 reveal that the veteran had complaints of night sweats and 
fatigue since Desert Storm.  

A February 1995 Persian Gulf War evaluation indicates the veteran 
had complaints of memory loss, fatigue, night sweats, and sleep 
disturbance.  Service medical records dated in April 1995 indicate 
that the Axis I diagnosis was PTSD.  The examiner stated that it 
appeared that the veteran's progressive cognitive decline was 
likely attributable to non-organic factors and it was related to 
the veteran's headaches and PTSD symptoms, both of which reduce 
the veteran's attention and concentration which result in 
decreased memory.  A November 1996 retirement examination report 
indicates that the veteran had complaints of insomnia and memory 
loss since Desert Storm.  The examiner noted that the veteran had 
Desert Storm related chronic fatigue, insomnia, and memory loss, 
and sleep disturbance.    

An April 1997 VA psychiatric examination report indicates that the 
veteran reported that his energy had gotten better.  He stated 
that it was hard for him to get going in the morning, but once he 
did, he was okay.  The veteran reported that his sleep was 
sporadic.  Examination revealed that the veteran's immediate, 
recent and remote memory was intact.  Concentration was intact.  
The examiner indicated that he did not find any acute or 
significant psychiatric pathology.  

A September 1997 VA psychiatric examination report indicates that 
the veteran's recent and remote memory were intact and his 
concentration was good.   

A June 2000 VA chronic fatigue examination report indicates that 
the examiner concluded, after examination of the veteran, that the 
veteran's description of his fatigue sounded like a symptom of 
chronic depression and it was certainly not a rheumatologic 
problem.  The examiner stated that a psychiatric evaluation would 
be more relevant.   

A June 2000 VA psychiatric examination report indicates that the 
veteran had complaints of marked fatigue.  Examination showed no 
impairment in memory or cognitive functioning.  A psychiatric 
diagnosis was not made. 

At his hearing, the veteran testified that he continued to have 
fatigue, but did not offer testimony as to insomnia or memory 
loss.

Discussion

Insomnia and Memory Loss

There is no objective indication of memory loss or insomnia.  VA 
psychiatric examinations in 1997 and 2000 indicate that the 
veteran's memory was intact.  The service medical records dated in 
April 1995 note a progressive cognitive decline due to non-organic 
factors, headaches and PTSD.  However, there are no current 
objective indications of memory loss.  To the extent that there is 
cognitive impairment due to headaches, that condition is already 
service connected.  

Regarding the symptom of insomnia, the medical evidence shows that 
although the veteran's sleep was sporadic and restless, he was 
able to sleep.  The June 2000 VA chronic fatigue examination 
report indicates that the veteran reported that he did not have 
trouble falling asleep but was a restless sleeper.  A June 200 VA 
psychiatric examination report notes that the veteran's headaches 
disorder interfered with his ability to sleep; medication was 
prescribed for the headaches and this helped the veteran sleep at 
night because the pain was reduced.  However, insomnia was not 
diagnosed, and insomnia due to headaches is already service 
connected.  

Since the evidence does not reflect objective signs of memory loss 
or insomnia the claim for service connection for memory loss and 
insomnia due to undiagnosed illness is denied.  



Fatigue

The June 2000 fatigue examination suggests that the examiner found 
objective signs of fatigue, inasmuch as the examiner noted the 
existence of fatigue and attributed the symptom to chronic 
depression.  If fatigue were attributable to chronic depression, 
it would be due to a diagnosed condition, and not subject to 
service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
However, the psychiatric examination ruled out a diagnosis of 
depression.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that there objective signs of fatigue due to an 
undiagnosed illness.  Accordingly, service connection is granted.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a chronic disability 
manifested by chest pain, muscle and joint pain, memory loss, or 
insomnia as due to an undiagnosed illness is denied. 

Service connection for fatigue is granted.


REMAND

VCAA provides that upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  VCAA, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); see also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part 
of the notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  VCAA, 38 U.S.C.A. § 5103(a).  VA has also adopted a 
requirement that it inform the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  38 C.F.R. § 
3.159(b) (2003).  The notice requirement is not met unless VA can 
point to a specific document in the record that provided the 
notice.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The veteran has not been provided with the notice required by the 
VCAA as interpreted in Quartuccio for the issues of entitlement to 
service connection for a foot disability to include disfigurement 
of the feet; entitlement to an initial disability evaluation in 
excess of 10 percent for folliculitis of the chest, back, arms, 
and thighs; entitlement to an initial disability evaluation in 
excess of zero percent for right ankle arthritis; entitlement to 
an initial disability evaluation in excess of 10 percent for right 
knee arthritis; entitlement to an initial disability evaluation in 
excess of zero percent for left knee arthritis; entitlement to an 
initial disability evaluation in excess of 10 percent for 
headaches; entitlement to an original disability evaluation in 
excess of zero percent for Eustachian tube dysfunction; 
entitlement to an initial disability evaluation in excess of zero 
percent for cervical spine strain; entitlement to an initial 
disability evaluation in excess of zero percent for lumbosacral 
strain; and entitlement to an initial disability evaluation in 
excess of zero percent for right shoulder disability status post 
arthrogram.  

The duty to assist includes obtaining relevant records (including 
private records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, is 
unable to obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  38 U.S.C. § 5103A(b)(1), (2).

At the October 2003 hearing, the veteran testified that he had 
received recent treatment at the Highland and Oakland VA medical 
facilities.  He stated that in this year alone, he was treated for 
his back, left eye, ankle, and kidneys.  He reported that he was 
treated for his skin rash and for his gastrointestinal symptoms.  
The veteran stated that he saw a "Dr. Pace" for his right knee 
disability.  The veteran indicated that he was prescribed 
medications for his headaches.  A June 2000 VA neurological 
examination report indicates that the veteran was seen at the 
Highland Drive neurological clinic for treatment of his headaches.  
His treating physicians were Drs. Ogren and Stowe.  

VA treatment records dated from May 1999 to June 2000 are 
associated with the claims file.  VA treatment records dated from 
June 2000 have not been obtained.  These records are not of record 
and could be relevant to his claim.  Under Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA is deemed to have constructive knowledge 
of certain documents that are generated by VA agents or employees, 
including VA physicians.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, and 
could reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary and 
the Board and should be included in the record." Id. at 613.

The VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  VCAA.  38 U.S.C. § 5103A(b)(1), (2).  

Regarding the issue of entitlement to a disability evaluation in 
excess of 10 percent for folliculitis, the Board notes that the 
applicable rating criteria for the skin disorders were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (Jul. 31, 
2002).  Another VA examination is needed in order to obtain 
findings needed to evaluate the disability under the revised 
rating criteria.

The veteran's claim has not yet been adjudicated under the revised 
rating criteria for skin disabilities.  The Board finds that the 
RO should notify the veteran of these revised regulations.    

Regarding the issues of entitlement to disability evaluations in 
excess of zero percent for the cervical spine strain and 
lumbosacral strain, the Board finds that another VA examination is 
necessary.  The criteria for cervical and lumbar spine 
disabilities were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  The criteria were again 
amended effective September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (August 27, 2003).  Another VA examination is needed because 
the VA examination report of record is inadequate for rating the 
cervical and lumbosacral strain under the revised rating criteria.

The veteran's claim has not yet been adjudicated under the revised 
rating criteria for lumbar spine disabilities.  The Board finds 
that the RO should notify the veteran of these revised 
regulations.    

As noted in the Introduction, a February 2003 rating decision 
denied entitlement to VA dental care.  The veteran submitted a 
statement at his October 2003 hearing at the RO, which is 
construed as a notice of disagreement.  A statement of the case 
was not issued with respect to this issue.  This matter is 
addressed below.  

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  The 
RO has not issued a Statement of the Case as to this issue.  Under 
the Court's jurisprudence, the Board is obligated to remand, 
rather than refer, this issue.  See Godfrey, supra; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following action: 

1.  The RO should provide the veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) for 
the issues of entitlement to service connection for a foot 
disability to include disfigurement of the feet; entitlement to an 
initial disability evaluation in excess of 10 percent for 
folliculitis of the chest, back, arms, and thighs; entitlement to 
an initial disability evaluation in excess of zero percent for 
right ankle arthritis; entitlement to an initial disability 
evaluation in excess of 10 percent for right knee arthritis; 
entitlement to an initial disability evaluation in excess of zero 
percent for left knee arthritis; entitlement to an initial 
disability evaluation in excess of 10 percent for headaches; 
entitlement to an initial disability evaluation in excess of zero 
percent for cervical spine strain; entitlement to an initial 
disability evaluation in excess of zero percent for lumbosacral 
strain; and entitlement to an initial disability evaluation in 
excess of zero percent for right shoulder disability status post 
arthrogram.

2.  The RO should make an attempt to obtain and associate with the 
claims folder the treatment records from the Highland and Oakland 
VA medical facilities for the period from June 2000 to the present 
for showing treatment for headaches, folliculitis, and 
disabilities of the back, knees, left eye, ankle, kidneys, and 
gastrointestinal system.  

3.  The veteran should be afforded a VA dermatological medical 
examination to determine the nature, extent, and severity of the 
service-connected folliculitis of the chest, back, arms, and 
thighs.  The veteran's VA claims folder, including all information 
received pursuant to the above requests, must be made available to 
the examiner for review in connection with the examination.  
The examiner should report the percentage of the whole body, and 
the percentage of exposed areas affected by folliculitis.  The 
examiner should indicate whether the skin disease has required 
constant or near-constant systemic therapy during the past 12-
month period or treatment for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
The examiner should report whether the service-connected 
folliculitis of the chest, back, arms, and thighs causes scarring 
and if so, the examiner should report the area in square inches or 
centimeters, covered by scars; whether they are associated with 
underlying soft tissue damage; are not associated with underlying 
soft tissue damage and do not cause limited motion and cover an 
area or areas of 144 square inches (929 sq. cm.) or greater; are 
not associated with underlying soft tissue damage and cause a 
frequent loss of covering of skin over the scar; are not 
associated with underlying soft tissue and are painful on 
examination; or cause limitation of function of affected part.  

The examiner should report whether the service-connected 
folliculitis of the chest, back, arms, and thighs causes scarring 
of the face, head, or neck and if so, the examiner should report 
the length and width of the scars; whether the scars are elevated 
or depressed on palpation, adherent to underlying tissue, hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); whether the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); whether there is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); whether the skin is 
indurated and inflexible in an area exceeding six square inches 
(39 sq. cm.); whether there is visible or palpable tissue loss; 
whether there is frequent loss of covering of skin over the scar; 
and whether the scar limits the function of affected parts.  

4.  The veteran should be afforded VA orthopedic examination to 
determine the nature, extent, and severity of the service-
connected cervical spine strain and lumbosacral strain.   

The veteran's VA claims folder, including all information received 
pursuant to the above requests, must be made available to the 
examiner for review in connection with the examination.  

The examiner should specify the range of motion in degrees of the 
cervical and lumbar spine including forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

The examiner should indicate whether there are objective findings 
of characteristic pain on motion, muscle spasm on extreme forward 
bending; unilateral loss of lateral spine motion in standing 
position; listing of whole spine to opposite side; positive 
Goldwaithe's sign; marked limitation of forwarding bending in 
standing position; loss of lateral motion with osteoarthritic 
changes; narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The examiner should report whether the low back disability causes 
muscle spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spine contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The examiner should indicate if there are any associated objective 
neurological abnormalities due to cervical spine and lumbar spine 
disabilities.  The examiner should provide a rationale for all 
conclusions reached.

5.  The RO must issue a statement of the case, containing all 
applicable laws and regulations, on the issue of entitlement to VA 
dental treatment.  The Board will further consider this issue only 
if the veteran submits a timely substantive appeal in response to 
the statement of the case.

6.  The RO should then readjudicate the claims remaining on 
appeal.  

Regarding the issues of entitlement to an original disability 
evaluation in excess of zero percent for cervical spine strain; 
entitlement to an original disability evaluation in excess of zero 
percent for lumbosacral strain, the RO should evaluate the claim 
under both the old and current VA regulations for rating spine 
disabilities.  

Regarding the issues of entitlement to an original disability 
evaluation in excess of entitlement to an original disability 
evaluation in excess of 10 percent for folliculitis of the chest, 
back, arms, and thighs, the RO should evaluate the claim under 
both the old and current VA regulations for rating skin 
disabilities.  

If all the desired benefits are not granted, a supplemental 
statement of the case should be furnished to the veteran and his 
representative.  The case should then be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



